 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY SHELDON WARD, JR.,                              No. 2:18-cv-0931 DB P
12                        Petitioner,
13            v.                                            ORDER AND FINDINGS AND
                                                            RECOMMENDATIONS
14    J. SALAZAR, Warden,
15                        Respondent.
16

17          On August 31, 2018, a court order was served on petitioner’s address of record. (See ECF

18   No. 12). The order was returned by the postal service as undeliverable on September 11, 2018.

19          On November 5, 2018, respondent filed a response and motion to dismiss the petition.

20   (ECF No. 13). On November 27, 2018, the court issued another order directing petitioner to file a

21   traverse to respondent’s filing within thirty days. (See ECF No. 14). On December 5, 2018, that

22   order was also returned to the court as undeliverable.

23          It appears that petitioner has failed to comply with Local Rule 182(f), which requires that

24   a party appearing in propria persona inform the court of any address change. More than sixty-

25   three days have passed since the first court order was returned by the postal service, and petitioner

26   has failed to notify the court of a current address.

27   ////

28   ////
                                                            1
 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

 2   District Court judge to this action.

 3           IT IS FURTHER RECOMMENDED that:

 4           1. This matter be DISMISSED without prejudice for failure to prosecute (see Local Rule

 5   183(b)), and

 6           2. Respondent’s motion to dismiss filed November 5, 2018 (ECF No. 13) be DENIED as

 7   moot.

 8           These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Any response to the objections shall be filed and served within

13   fourteen days after service of the objections. The parties are advised that failure to file objections

14   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: December 10, 2018

17

18

19

20
     DLB:13
21   DB/ORDERS/ORDERS.PRISONER.HABEAS/ward0931.133a

22

23

24

25

26
27

28
                                                        2
